38 F.3d 610
309 U.S.App.D.C. 35
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Earl J. MILLER, also known as James Earl Miller, Appellant.
No. 94-3007.
United States Court of Appeals, District of Columbia Circuit.
Sept. 9, 1994.

Before:  BUCKLEY, HENDERSON and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 36(b).  It is


2
ORDERED AND ADJUDGED that the conviction from which this appeal has been taken be affirmed.


3
The district court possessed wide discretion to limit appellant's cross-examination of Detective Hairston to matters within the scope of the direct examination and to matters which the court deemed probative of credibility.   See United States v. Hodge, 19 F.3d 51, 52-53 (D.C.Cir.1994).  The district court did not abuse its discretion in prohibiting appellant from cross-examining Detective Hairston about his testimony in a prior case.


4
Furthermore, the district court was not bound by the Federal Rules of Evidence in conducting the hearing on appellant's motion to suppress tangible evidence and statements.  See Fed.R.Evid. 1101(d)(1) and 104(a);   see also United States v. Matlock, 415 U.S. 164, 173-75 (1973) and  Hodge, 19 F.3d at 53.


5
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.